UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                      -X

MARILYN GONZALEZ CEPEDA,

                         Plaintiff,

vs.                                                            Civil Action No.:
                                                               7:19-CV-08685-KMK-PED

COMMISSIONER OF THE SOCIAL
SECURFTY ADMINISTRATION,

                         Defendant,
                                                      -X




                                                ORDER


          AND, NOW, this W88^ay of January, 2020, the parties' proposed schedule in this matter

is GRANTED. The schedule is set as follows:

      • Plaintiff's motion and brief are due March 23, 2020;

      • Defendant's motion and brief are due May 22, 2020; and

      •   Plaintiff's reply, if any, is due June 12,2020.




                                                                            WS.i:e?^ ^y.^S^'^^^'^'^"^
                                                                            ls^^fs!s:




                                                                    MAG. JUDGE DAVISO'N
